Name: 94/650/EC: Commission Decision of 9 September 1994 on the organization of a temporary experiment on the marketing of seed in bulk to the final consumer (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  means of agricultural production;  accounting;  plant product
 Date Published: 1994-09-28

 Avis juridique important|31994D065094/650/EC: Commission Decision of 9 September 1994 on the organization of a temporary experiment on the marketing of seed in bulk to the final consumer (Text with EEA relevance) Official Journal L 252 , 28/09/1994 P. 0015 - 0016 Finnish special edition: Chapter 3 Volume 61 P. 0078 Swedish special edition: Chapter 3 Volume 61 P. 0078 COMMISSION DECISION of 9 September 1994 on the organization of a temporary experiment on the marketing of seed in bulk to the final consumer (Text with EEA relevance) (94/650/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Commission Directive 92/19/EEC (2), and in particular Article 13a thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (3), as last amended by Directive 93/2/EEC (4), and in particular Article 13a thereof, Whereas under the provisions of the aforementioned Directives seeds can only be marketed in closed packages bearing a closing device and markings; Whereas current seed marketing practices and in particular methods of transporting seed by way of bulk shipment to the final consumer require a simplification of the provisions relating to the closing device and the marking of packages; Whereas it has been stated that marketing of seed in bulk to the final consumer could bring about a substantial saving of costs in relation to the packing, the packaging material and subsequent disposal thereof; Whereas it has also been stated that marketing of seed in bulk to the final consumer will have no adverse effect on the quality of the seed compared with the level of quality achieved under the present system; Whereas these statements cannot yet be confirmed at Community level, on the basis of the information available; Whereas it is thereof useful to organize a temporary experiment under specified conditions with the aim of assessing whether the above statements can be sustained at Community level; Whereas the conditions of that experiment should be specified in such a manner as to enable the maximum amount of information to be collected at Community level, with a view to drawing proper conclusions for possible future amendment of the Community provisions; Whereas for the purpose of the experiment, Member States should be released from certain obligations laid down in the Directives concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 A temporary experiment is hereby organized under the conditions specified in Article 2, at Community level, with the aim of assessing whether the marketing of seed in bulk to the final consumer could bring about a saving of costs in relation to the packing, the packaging material and subsequent disposal thereof, without adversely affecting the quality of the seed offered to the final consumer. Article 2 The conditions referred to in Article 1 shall be as follows: (a) the experiment is restricted to certified seed of all categories of: - field pea, - field bean, - cereals, other than maize; (b) the containers from which the stored seed is to be marketed to the final consumer shall contain seed which has been finally certified in accordance with the requirements of Directive 66/401/EEC or Directive 66/402/EEC, as appropriate; (c) this seed shall be marketed directly to the final consumer; (d) the container used by the final consumer into which this seed is placed shall be closed after filling; (e) without prejudice to Article 19 (1) of Directive 66/401/EEC, or Article 19 (1) of Directive 66/402/EEC, as appropriate, official samples shall be taken, at least at random, during the filling of the containers referred to in point (d); (f) the information given on the official label shall also appear on a note to be delivered by the supplier to the final consumer; (g) the quantities of seed marketed in bulk shall be notified by the supplier to the appropriate certification authority at the end of each calendar year; (h) the certification authority shall monitor the experiment; (i) where a Member State participates in the experiment a proportion of the samples referred to in point (e) shall be supplied by that Member State for Community comparative trials. Article 3 The Member States participating in the experiment are hereby released from the provisions of Articles 9 and 10 of Directive 66/401/EEC, or Articles 9 and 10 of Directive 66/402/EEC, as appropriate. Article 4 1. Any Member State may participate in the experiment. 2. Member States shall inform the Commission whether they have decided to participate in the experiment. 3. Member States shall submit to the Commission and to other Member States, before the end of the year, progress reports on the results of the experiment. 4. The experiment shall start on 1 September 1994 and shall end on 31 December 1997. Member States may decide to cease participating in the experiment before 31 December 1997 if they consider that the implementation of the experiment might have an adverse effect on the quality of the seed. They shall immediately inform the other Member States and the Commission thereof. Article 5 This Decision is addressed to the Member States. Done at Brussels, 9 September 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 104, 22. 4. 1992, p. 61. (3) OJ No 125, 11. 7. 1966, p. 2309/66. (4) OJ No L 54, 5. 3. 1993, p. 20.